—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendants’ motion for sum*948mary judgment dismissing the complaint. Plaintiff commenced this action individually and on behalf of her infant son, alleging that her son had been exposed to lead paint while residing in property owned by defendants. Although defendants alleged in support of their motion that they had no actual or constructive notice of the hazardous condition, they admit that they received notice of the condition from the Monroe County Department of Health in September 1994. Further, defendants failed to meet their initial burden of establishing that plaintiff’s son was not further exposed to lead between the date on which defendants received notice of the hazardous condition and the date of its remediation (see, Walker v Di Paolo, 270 AD2d 932, 933; see generally, Zuckerman v City of New York, 49 NY2d 557, 562). (Appeal from Order of Supreme Court, Monroe County, Bergin, J. — Summary Judgment.) Present — Green, J. P., Hurlbutt, Scudder, Burns and Lawton, JJ.